DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.  Applicant’s argument on pages 6-7 of the brief that rejection for claim 18 failed to present a prima facie case of obviousness is understood, but the examiner disagrees.  Applicant cancelled claim 18, and the amended independent claims 1 and 17 do not reflect subject matter of cancelled claim 18.  In fact amended independent claim 1 limitation capturing from a metadata record a first data that is associated with a media steam, is different from amendment independent claim 17 limitation extracting from a media stream that is being accessed by the media device a media sample. Therefore amended claims necessitate the final rejection.   

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


5.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-11, 15, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dodd (US 2011/0162018), hereinafter referred to as Dodd, in view of Jordan (US 2011/0289452), hereinafter referred to as Jordan.

7.	Regarding claim 1, Dodd discloses a media device, comprising:  a processing device (fig. 1-2 wherein media server, main TV and portable device are connected to same network); a first network interface coupled to the processing device, the first network interface coupling the media device to a home network (fig. 1-2 wherein media server, main TV and portable device are connected to same network); and a memory storing instructions coupled to the processing device wherein the instructions, when executed by the processing device, cause the media device to perform steps comprising:  providing to one or more advertisement or content dissemination services coupled to the media device via the first network interface the first data and a second (fig. 1-3, paragraphs 23-24 and 44 wherein user provided with list of capable devices with which to continue viewing paused content, therefore system provides the service of content dissemination and identifies a device with which to continue viewing content).
However Dodd is silent in regards to disclosing capturing from a metadata record a first data that is associated with a media steam that is being accessed by the media device.
Jordan discloses capturing from a metadata record a first data that is associated with a media steam that is being accessed by the media device (fig. 4, paragraphs 39 and 70 wherein user platform is configured to capture metadata of content consumed by user).  Jordan (paragraph 33) provides motivation to combine the references wherein metadata is related or associated with the content items consumed by device user.  All of the elements are known.  Combining the references would yield the instant claims wherein system extracts metadata information from user consumed content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

8.	Regarding claim 2, Dodd discloses the media device as recited in claim 1, further comprising a radio frequency interface coupled to the processing device and the at least one portable device directly communicates with the media device via the radio frequency interface (fig. 1-3, paragraphs 70 and 80 wherein portable device or remote control produces wireless commands to network).

9.	Regarding claim 3, Dodd discloses the media device as recited in claim 1, wherein the home network comprises a local area network and the at least one portable device indirectly communicates with the media device via the local area network (fig. 3, paragraph 87 wherein media sever and media render work in unison to reproduce requested content over the network).

10.	Regarding claim 4, Dodd discloses the media device as recited in claim 1, wherein the at least one portable device comprises a cellular telephone (fig. 1, paragraph 70). 

11.	Regarding claim 5, Dodd discloses the media device as recited in claim 1, wherein the second data comprises a media access control address of the at least one portable device (fig. 1-3, paragraphs 47 and 74-75 wherein portable devices receive address for presence on the network).

12.	Regarding claim 6, Dodd discloses the media device as recited in claim 1, wherein the media device is caused to capture the first data in response to a sensed change in number of portable devices directly connected to the home network (fig. 1-3, paragraph 138 wherein system detects user leaving room of content viewing, transfer of content is initiated transfer viewed content autromaticaly).

(fig. 1-3, paragraphs 23-24 and 113 wherein system takes note of the user actuation of pause in content presented, to capture point at which content is paused);

14.	Regarding claim 8, Dodd discloses the media device as recited in claim 1, wherein the media device comprises a television (fig. 1, paragraph 66 wherein media rendering device includes television set).

15.	Regarding claim 9, Dodd discloses the media device as recited in claim 1, wherein the media device comprises a set-top box providing media to a television (fig. 1, paragraph 24 wherein media presented via set top box connected to television).

16.	Regarding claim 10, Dodd discloses the media device as recited in claim 1, wherein the media device is caused to capture the first data in response to receiving a command from a remote control device (fig. 6, paragraph 107 wherein system pauses content in response to user selection to transfer the playback of content to another device).

17.	Regarding claim 11, Dodd discloses the media device as recited in claim 10, wherein the command comprises an input port selection command (fig. 6B, paragraph 102 wherein user selection of content transfer triggers selection of suitable device to provide content).

18.	Regarding claim 15, Dodd discloses the media device as recited in claim 1, wherein the first data comprises a source of the media stream (fig. 6B, paragraph 102 wherein user selection of content transfer triggers selection of suitable device to provide content).

19.	Regarding claim 17, Dodd discloses a media device comprising: a processing device (fig. 1-2 wherein media server, main TV and portable device are connected to same network);
a first network interface coupled to the processing device, the first network interface coupling the media device to a home network (fig. 1-2 wherein media server, main TV and portable device are connected to same network);
and a memory storing instructions coupled to the processing device wherein the
instructions, when executed by the processing device, cause the media device to perform steps comprising:  providing to one or more advertisement or content dissemination services coupled to the media device via the first network interface the media sample and a second data that identifies at least one portable device directly connected to the home network at a time when the media device is caused to capture the first data (fig. 1-3, paragraphs 23-24 and 44 wherein user provided with list of capable devices with which to continue viewing paused content, therefore system provides the service of content dissemination and identifies a device with which to continue viewing content).
	However Dodd is silent in regards to disclosing extracting from a media stream that is being accessed by the media device a media sample.
Jordan discloses extracting from a media stream that is being accessed by the media device a media sample (fig. 1-3, paragraphs 63 and 100 wherein presented content is sampled and user is presented with user-selectable icon which is a sample of the content).  Jordan (paragraph 103) provides motivation to combine the references wherein user presented with a movie portal featuring samples of selectable content.  All of the elements are known.  Combining the references would yield the instant claims wherein media content is sampled in order to present user with icons for content selection.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

20.	Regarding claim 19, Dodd discloses the media device as recited in claim 1, wherein the second data comprises a number assigned to the at least one portable device during a registration process performed with the home network (fig. 2, paragraphs 73-74 wherein new devices are assigned IP address when added to network).

21.	Claims 12-14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dodd, in view of Jordan, in view of Chai (US 2012/0060176), hereinafter referred to as Chai.

22.	Regarding claim 12, Dodd and Jordan are silent to disclosing the media device as recited in claim 1, further comprising an audio interface coupled to the processing device and wherein the media device is caused to capture the first data in response to receiving a voice input that is indicative of a change in a number of users in a vicinity of the media device.
	However Chai discloses the media device as recited in claim 1, further comprising an audio interface coupled to the processing device and wherein the media device is caused to capture the first data in response to receiving a voice input that is indicative of a change in a number of users in a vicinity of the media device (fig. 3a, paragraph 45 wherein presence detector uses a microphone to detects the voice of individual users, also detecting when a user leaves or enters a room).  Chai (paragraph 45) provides motivation to combine the references wherein presence detector determines presence of one or more viewers within vicinity of set top box or display device.  All of the elements are known.  Combining the references would yield the instant claims wherein voice input is detected to indicate a change in a number of users in vicinity of the media device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

23.	Regarding claim 13, Chai discloses the media device as recited in claim 1, wherein the first data comprises a title of the media stream (fig. 2, paragraphs 37-38 wherein media content guide is accessed to determine title of currently broadcast media content in order to determine content recommendations).

24.	Regarding claim 14, Chai discloses the media device as recited in claim 1, wherein the first data comprises a genre of the media stream (fig. 1-2, paragraph 36 wherein recommendation module determines if content being viewed is sporting or violent genre in order to recommend similar content).

25.	Regarding claim 16, Chai discloses the media device as recited in claim 1, wherein the first data is captured from an electronic program guide received by the media device (fig. 2, paragraphs 37-38 wherein media content guide is accessed to determine title of currently broadcast media content in order to determine content recommendations).
Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424